Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Kendrick Charles Davis, Appellant                     Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR19-064).
No. 06-21-00063-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter* participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Kendrick Charles Davis, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MAY 12, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk